DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 12/28/2020. As directed by the amendment: Claims 1 and 25 have been amended, claims 3-6, 8-9, 11, 16-20, and 26-28 have been cancelled, and claims 32-34 have been added. Thus, claims 1-2, 7, 10, 12-15, 21-25, and 29-34 are presently pending in the application.
Applicant’s amendment to claim 25 have overcome the claim objection set forth in the previous Non-final rejection 03/17/2021.

Response to Arguments
Applicant argues that Leonard does not disclose the amended limitation regarding the blocking member in claim 1. Examiner uses a different interpretation to disclose the opening on the blocking member that teaches the amended limitation to the blocking member (discussed more below).
Applicant argues that examiner is ignoring the overall device of Leonard that uses two expandable frames to form a containment pocket. Examiner only uses frame (13) and part of the membrane to teach a substance delivery device disclosed in claim 1. Examiner only uses the 
Applicant also argues that the distal from in Leonard interfere with the flow of the agent. Examiner is only using the proximal part of Leonard which does not interfere with fluid flow, since the fluid is delivered distally beyond the device.
Applicant uses the wireless headphones as an example to explain to how the examiner can’t use only half of Leonard’s device. The wireless headphone and the device in Leonard are completely different. Examiner only uses the containment pocket to explain that the fluid is expelled distally, so that is why examiner does not use the distal frame in Leonard.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10, 12, 15, 23, 25, and 29-31 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Leonard (US 2009/0105642).
Regarding Claim 1, Leonard discloses a medical instrument comprising: a substance delivery apparatus including: a needle (outer sheath (17); Fig.1); an expandable member (Detail A; see below) enabled to extend distally beyond a distal end of the needle (the proximal frame (13) extends beyond the distal end of the outer sheath (17) as seen in Fig.2), the expandable member (Detail A) supporting a plurality of fingers (proximal frame (13)) that extend from a proximal end of the expandable member to a distal end of the expandable member (the proximal frame (13) extend from the proximal end to the distal end of the expandable member (Detail A) as seen in Fig.1), the plurality of fingers (13) being further configured to expand in response to the expandable member (Detail A) being moved in a distal direction beyond the distal end of the needle (17) (the proximal frame (13) expand when the expandable member (Detail A) move in the distal direction beyond the distal end of the outer sheath (17) as seen in Fig.2) and configured to collapse in response to the expandable member being moved in a proximal direction into the needle (the proximal frame (13) collapse when the expandable member (Detail A) move in the proximal direction into the outer sheath (17) as seen in Fig.1); a tubular member (inner member (16)) in fluid communication with a substance source (port (21)) and having a distal end fluidly coupled to the proximal end of the expandable member (the distal end of the inner member (16) is coupled fluidly to the proximal end of the expandable member (Detail A) as seen in Fig.1) and configured to deliver a substance from the substance source through the proximal end of the expandable member (the inner member (16) delivers substance from port (21) through the proximal end of the expandable member (Detail A) to agent delivery port (19)); and a blocking member (Detail C; see below) that covers a portion of the expandable member (Fig.2) and that defines at least one opening (Detail B; see below) configured to deliver the substance , the blocking member being configured to permit the substance passing through the proximal end of the expandable member to be delivered through the opening and to flow without interference out of the substance delivery apparatus in the distal direction and to prevent the substance from flowing past the expandable member in the proximal direction ((the opening (Detail B) of the blocking member (Detail C) permits a substance to pass from the proximal end (through agent delivery lumen (12)) of the expandable member (Detail A) to the distal end (where the .

    PNG
    media_image1.png
    284
    382
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    174
    227
    media_image2.png
    Greyscale






Regarding Claim 7, Leonard discloses the medical instrument according to claim 1, and further discloses wherein the blocking member (Detail C) (the blocking member is part of membrane (15) that is located on the proximal frame (13)) is flexible (A variety of suitable polymeric materials can be used to form the membrane 15 including polyurethanes, copolyamides such as polyether block amide (PEBAX) and styrenic block copolymers such as SYNPRENE, and a presently preferred membrane 15 is a polyurethane; parag. [0041], lines 2-5).
Regarding Claim 10, Leonard discloses the medical instrument according to claim 1, and further discloses wherein the blocking member (Detail C) is located at a portion of the expandable member (the blocking member (Detail C) is located at the distal portion of the expandable member (Detail A) as seen in Figs.1-2).
Regarding Claim 12, Leonard discloses the medical instrument according to claim 1, and further discloses wherein the blocking member (Detail C) is configured to expand (Fig.2) and collapse (Fig.1) with the fingers as the fingers expand and collapse (the membrane (Detail C) expands and collapses when the proximal frame (13) collapses and expands as seen in Figs.1-2).
Regarding Claim 15, Leonard discloses the medical instrument of claim 1, and further discloses wherein the expandable member (Detail A) is in a first state at times the expandable member is not extended beyond the distal end of the needle (17) (Fig.1) and is in a second state at times at least a portion of the expandable member is extended beyond the distal end of the needle (Fig. 2).
Regarding Claim 23, Leonard discloses the medical instrument according to claim 1, and further discloses wherein the blocking member (Detail C) is disposed around a circumference or perimeter of the expandable member (Detail A) (the blocking member (Detail C) is disposed around the circumference of the distal end of the expandable member (Detail A)).
Regarding Claim 25, Leonard discloses the medical instrument according to claim 1, wherein the blocking member has a length that is substantially the same as a length of the distal portion of the expandable member through which the substance is expelled (the blocking member (Detail C) is located at the distal portion of the expandable member (Detail A), so the length of the blocking member is the same as the length of the distal portion of the expandable member; Fig.2).
Regarding Claim 29, Leonard discloses the medical instrument according to claim 1, and further discloses wherein the blocking member (Detail C) (the blocking member is part of membrane (15) that is located on the proximal frame (13)) comprises a plastic, rubber, or elastic material (A variety of suitable polymeric materials can be used to form the 
Regarding Claim 30, Leonard discloses the medical instrument according to claim 1, and further discloses wherein a distal end of the medical instrument comprises a wire collector (annular distal skirt section (23); Fig.3).
Regarding Claim 31, Leonard discloses the medical instrument according to claim 1, and further discloses wherein the substance is a medicine, anesthetic, drug, protein, hormone, medicine or mendicant, paste, fluid, therapy fluid, saline, alcohol, ethanol, or a combination thereof (Suitable therapeutic agents include, but are not limited to, thrombolytic drugs, anti-inflammatory drugs, anti-proliferative drugs, drugs restoring and/or preserving endothelial function, and the like. A variety of bioactive agents can be used including but not limited to peptides, proteins, oligonucleotides, cells, and the like; parag. [0043], lines 8-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 13-14, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 2009/0105642); in view of Cox (US 9216271).
Regarding Claim 2, Leonard discloses the medical instrument according to claim 1, and further discloses wherein the blocking member (Detail C) (the blocking member is part of membrane (15) that is located on the proximal frame (13)) is a flexible sleeve (A variety of suitable polymeric materials can be used to form the membrane 15 including polyurethanes, copolyamides such as polyether block amide (PEBAX) and styrenic block copolymers such as SYNPRENE, and a presently preferred membrane 15 is a polyurethane; parag. [0041], lines 2-5).
Leonard does not appear to disclose the blocking member is disposed over the proximal portion of the expandable member.
Cox teaches it was known in the art to have a proximal blocking member (Detail I; see below) located on the proximal end of the expandable member (Fig.3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Leonard modified to incorporate the teachings of Cox to have a blocking member disposed at the proximal end of the expandable member in order to directly couple the blocking member with the other components (needle, tubular member…) of the substance delivery device.

    PNG
    media_image3.png
    317
    845
    media_image3.png
    Greyscale





Regarding Claim 13, Leonard discloses all of the limitations claim 12 above.

Cox teaches it was known in the art to have a proximal blocking member (Detail I) attached to the distal end of the neck member (132; Fig.3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Leonard modified to incorporate the teachings of Cox to have the proximal end of the blocking member attached to the distal end of the tubular member in order to directly connect the blocking member with the tubular member to enhance fluid flow (without interference) between the components.
Regarding Claim 14, Leonard discloses all of the limitations claim 12 above.
Leonard does not appear to disclose the proximal end of the blocking member is attached to the inner portion of the needle.
Cox teaches it was known in the art to have the proximal end of the blocking member (Detail I) attached to the inner portion (outer lumen (101); Fig.1C) of the needle (delivery sheath (102)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Leonard modified to incorporate the teachings of Cox to have the proximal end of the blocking member attached to the inner portion of the needle in order to directly connect the blocking member with the needle to enhance its movement distally away from the needle.
Regarding Claim 21, Leonard discloses all of the limitations of claim 1 above.
Leonard does not appear to disclose the proximal end of the blocking member is attached to the distal end of tubular member.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Leonard modified to incorporate the teachings of Cox to have the proximal end of the blocking member attached to the distal end of the tubular member in order to directly connect the blocking member with the tubular member to enhance fluid flow (without interference) between the components.
Regarding Claim 22, Leonard discloses all of the limitations claim 1 above.
Leonard does not appear to disclose the proximal end of the blocking member is attached to the inner portion of the needle.
Cox teaches it was known in the art to have the proximal end of the blocking member (Detail I) attached to the inner portion (outer lumen (101); Fig.1C) of the needle (delivery sheath (102)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Leonard modified to incorporate the teachings of Cox to have the proximal end of the blocking member attached to the inner portion of the needle in order to directly connect the blocking member with the needle to enhance its movement distally away from the needle.
Regarding Claim 24, Leonard discloses the medical instrument according to claim 23, and further discloses wherein the blocking member (Detail C) (the blocking member is part of membrane (15) that is located on the proximal frame (13)) is a flexible sleeve (A variety of suitable polymeric materials can be used to form the membrane 15 including polyurethanes, ).
Leonard does not appear to disclose the blocking member is disposed over the proximal portion of the expandable member.
Cox teaches it was known in the art to have a proximal blocking member (Detail I; see below) located on the proximal end of the expandable member (Fig.3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Leonard modified to incorporate the teachings of Cox to have a blocking member disposed at the proximal end of the expandable member in order to directly couple the blocking member with the other components (needle, tubular member…) of the substance delivery device.

Allowable Subject Matter
Claims 32-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 32 is allowable for disclosing a second blocking member that is located distal of the blocking member.
Leonard discloses one blocking member disposed on the distal end of the medical instrument.
Leonard does not appear to disclose a second blocking member disposed at the distal end of the blocking member that comprise plurality of apertures.
Claims 33-34 would be allowable because they depend on claim 32.

Therefore, the features in claim 32-34 are considered allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783